Title: To Thomas Jefferson from Mountjoy Bayly, 3 January 1804
From: Bayly, Mountjoy
To: Jefferson, Thomas


               
                  Sir 
                  George Town 3d. Jany. 1804
               
               The President will please to excuse the freedom I have taken in communicating to him the following circumstances relative to a Sulphur Spring in the Genesee—Which I made an offer off to the United States through the Secretary at War—
               When I informed the Secretary of my intention to dispose of this property—he requested of me to give him a written discription of the same, which I complied with the next day, and which he informed me he would lay before the President immediately, and let me know his Opinion—I waited several days without receiving an Answer from the Secretary—I then waited on him, who informed me that he had delivered my discription of that property to the President without saying what the Opinion was—he then remarked to me that Mr. Oliver Phelps a Member of Congress from the Genesee (to whome I had referred him for a confirmation of my discription), had informed him that he had seen Colo Troop who is the Agent for that Country on his way to the City of Washington, and that Colo Troop offered Mr. Phelps the Sulphur Spring with 160 Acres of Land around the Spring for $10 Per Acre—I replied that I did not think Mr. Phelps information was correct—and to do away the prejudice which appeared to have taken possession of the Secretary’s mind under an impression I supposed that Mr. Phelp’s information was correct—I immediately wrote to Colo Troop on the Subject, who answered my letter decidedly contradicting the information given by Mr. Phelps to the Secretary—which I shewed the Secretary and who replied that either Colo Troop or Mr Phelps was mistaken—I then understood from the Secretary that the only Objection to purchasing the property was the want of information respecting the Quallity of the Sulphur—supposing that to be the only obstacle in the way—I referred the Secretary to Mr Williamson, who had arrived in the City, and who had been the former Agent for that Country, for the information which appeared to be the only thing wanting to determine the Secretary to make the purchase—and at the same time I informed him, that the information which he could obtain by applying to Mr. Williamson was of so respectable a nature, that it could not possibly leave a doubt on his mind as to the Quallity of the Sulphur—that Mr. Williamson had got Doctor Priestly to annallyse the same who informed him that he made a fair experiment and that it contained 96 Grains of pure Sulphur out of 100—That after informing the Secretary of the above circumstances, he without conversing with Mr. Williamson on the Subject informed me by letter of the 24th ult. that he had nothing more to say on the subject, than what he had already said—and that I was at liberty to dispose of the property.
               Sir after the trouble and expence I have incurred in bringing this business before the public and that from the very best of motives—having a large, young, helpless, and friendless family, lately removed to the extreme end of the United States, with little or no means to make them Comfortable, and scarcely in a situation to return to them, to enjoy the only Consolation left me, that of participating in their distress is a situation truly painfull—when the president comes to reflect on the motive which has been the cause of my being placed in this unpleasant situation, and the great convenience that a purchase of this inexhaustible source of sulphur would place in the power of the United States, I cannot but hope, that he will bestow a few moments of reflection on this important Subject, and direct such a Course to be adopted as is consistant with the public good, and at the same time do justice to the exertions of a Citizen who has devoted his time for to secure an object which he solemnly beleived to be the interest of the United States—
               I have the Honor to be with high respect & Esteem the president’s Humble Servt to Command
               
                  Mountjoy Bayly 
               
             